This is an action to establish the right to use a certain lane, described in the complaint, and to restrain the defendant from obstructing the same.
At the conclusion of the evidence the defendant moved for (209) judgment of nonsuit, which was refused, and he excepted.
There was a verdict and judgment in favor of the plaintiff, and the defendant appealed.
This is the second appeal in this action. On the first appeal, which is reported in 150 N.C. 500, we held that it was error to instruct the jury to answer the issues in favor of the plaintiff if they believed the evidence, but after discussing the facts necessary to constitute an adverse user, we said: "Applying these principles, we are of opinion that the plaintiff introduced evidence of an adverse user for more than twenty years, which entitled him to have his case submitted to the jury, but that it was not of such conclusive character as to warrant a peremptory instruction in favor of the plaintiff."
The evidence in the two records is practically the same, and adhering to our former decision, the ruling on the motion for judgment of nonsuit must be affirmed.
The exceptions to the admission of evidence are without merit. It was competent to prove that the plaintiff directed his tenants to use the lane, as some evidence of an adverse user under claim of right.
No error.
Cited: Weaver v. Pitts, 191 N.C. 748. *Page 196